DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 4/1/2022, Applicant, on 9/30/2022, amended Claims 1, 4, and 10, and cancelled Claim 3.  Claims 1-2 and 4-21 are pending in this action, with Claims 19-21 having been withdrawn. Claims 1-2 and 4-18 have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant has stated in the Remarks that they wish to participate in the DSMER program, but has not filed the appropriate paperwork, and thus the action will not be examined under this program, and the rejection remains as per the updated rejection below.
Arguments regarding 35 USC §103 – The rejection is hereby removed in light of Applicant’s arguments and amendments, and the reasons for why the rejection has been removed is found in the “Allowable Subject Matter” section found below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to store at least one task code and a workforce requirement for each task of the multi-task construction project, wherein the task code relates each task to at least one construction activity (Collecting and Storing Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); build a task schedule for the multi-task construction project, wherein the task schedule includes for each task: workhours; a projected time frame; and functions (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); generate job orders based on the task schedule, wherein each task is associated with at least one job order (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); retrieve availability data for persons qualified for the functions of each task, wherein the availability data for each person includes an availability status and a geographic location (Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); build a construction work schedule by assigning persons to the job orders based on: the task schedule; the availability status; the geographic locations; and a project location (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); output the construction work schedule to a user (Transmitting the Information, a judgment, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior; a Certain Method of Organizing Human Activity); identify the construction activity for each task performed by the assigned persons based on the task code of the task (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); track performance data for the construction activity performed by each assigned person (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); store the task code and the performance data for the construction activity performed by each assigned person (Storing the Analyzed Information, an evaluation/observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); and generate a recommendation for a future assignment of at least one person for a construction activity based on the stored task code and the stored performance data (Transmitting the Analyzed Information, a judgment, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. Scheduling, but for the recitation of generic computer components.  That is, other than reciting at least one processor, at least one memory, and a user interface configured to receive input related to the construction schedule from a user, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Schedule.  For example, building a task schedule for the multi-task construction project encompasses an project manager utilizing employee workhours, the project time frame of a project, its functions and locations to make a schedule, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Scheduling, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The processor, memory, and user interface are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0062] FIG. 26 depicts a simplified block diagram of a computing system 234 of the system 200 shown in FIG. 2. The computing system 234 includes a work scheduling (WS) server 236 in communication with the user computer devices 238. In the exemplary embodiment, the user computer devices 238 are computers that include a web browser or a software application, which enables the user computer devices 238 to access the WS server 236 using the Internet. More specifically, the user computer devices 238 are communicatively coupled to the Internet through many interfaces including, but not limited to, at least one of a network, such as the Internet, a local area network (LAN), a wide area network (WAN), or an integrated services digital network (ISDN), a dial-up-connection, a digital subscriber line (DSL), a cellular phone connection, and a cable modem. The user computer devices 238 may be any device capable of accessing the Internet including, but not limited to,a desktop computer, a laptop computer, a personal digital assistant (PDA), a cellular phone, a smartphone, a tablet, a phablet, wearable electronics, smart watch, or other web-based connectable equipment or mobile devices.”

	Which states that any desktop computer, laptop, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, memory, etc., nor the receiving, storing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 10 contains the identified abstract ideas with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2, 4-9, and 11-18 contain the identified abstract ideas, further narrowing them by narrowing the qualifications for the shift, with additional elements such as a mobile device which is highly generic as considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Allowable Subject Matter
Claims 1-2 and 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 
The closest prior art of record are Molander (U.S. Publication No. 2010/025,7015), Notani (U.S. Publication No. 2020/001,9907), and Nielsen (U.S. Publication No. 2017/027,8026).  Molander, a graphical client interface resource and work management scheduler system and method, teaches to build, by the processor, a task schedule for the multi-task construction project, wherein the task schedule includes for each task: workhours; a projected time frame, functions, to generate job orders based on the task schedule, wherein each task is associated with at least one job order, to retrieve availability data for persons qualified for the functions of each task, wherein the availability data for each person includes an availability status and a geographic location, to build a construction work schedule by assigning persons to the job orders based on: the task schedule; the availability status; the geographic locations; and a project location, to output the construction work schedule to a user interface configured to receive input related to the construction schedule from a user, and storing, in the memory at least one task icon and a workforce requirement for each task, wherein the icons relates each task to at least one construction activity, but it does not explicitly state that these are mutli-task construction projects or specific use of job/order codes, nor does it teach generating a recommendation for a future assignment based on the task code and stored performance data. Notani, a system and computer program for multi-arty project schedule collaboration, synchronization, and execution, teaches a task ID/name which shows how the tasks are associated with a database, teaches multi-party and multi-step construction processes, and teaches schedules being created and synchronized for the purpose of completing the tasks, but not the task codes being used to track the performance data, nor to generate a recommendation of a future assignment. Nielsen, a method, apparatus, and system for facilitating and/or verifying locate and/or marking operations, teaches use of codes for members, and UPC codes, but not the recommendation of a future assignment based on the task codes and performance data as claimed. None of the above prior art explicitly teaches this recommendation which is generated for a future assignment based on a stored task code and performance data, and tracking of the construction activity, as claimed and Applicant points out on p. 2 of the Remarks of 9/30/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-2 and 4-18 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200019907 A1
Notani; Ranjit et al.
SYSTEM AND COMPUTER PROGRAM FOR MULTI-PARTY PROJECT SCHEDULE COLLABORATION, SYNCHRONIZATION AND EXECUTION
US 20170278026 A1
Nielsen; Steven E. et al.
METHODS, APPARATUS, AND SYSTEMS FOR FACILITATING AND/OR VERIFYING LOCATE AND/OR MARKING OPERATIONS
US 20100257015 A1
Molander; Bradley
GRAPHICAL CLIENT INTERFACE RESOURCE AND WORK MANAGEMENT SCHEDULER
US 20200134745 A1
McLINDEN; John H. et al.
METHOD AND SYSTEM FOR AUTOMATICALLY CREATING AND ASSIGNING ASSEMBLY LABOR ACTIVITIES (ALAs) TO A BILL OF MATERIALS (BOM)
US 20190057354 A1
McKenzie; Mark E.
LABOR MANAGEMENT SYSTEM
US 20180096274 A1
DeZeeuw; Elizabeth M.
DATA MANAGEMENT SYSTEM AND METHODS OF MANAGING RESOURCES, PROJECTS, FINANCIALS, ANALYTICS AND DASHBOARD DATA
US 20170243144 A1
Nielsen; Steven et al.
METHODS AND APPARATUS FOR PROTECTING UNDERGROUND UTILITIES FROM EXCAVATION DAMAGE BY ASSESSING RISKS ASSOCIATED WITH LOCATE REQUEST TICKETS
US 20160294621 A1
Werth; Ted et al.
SYSTEMS AND METHODS FOR PROVIDING HIERARCHY OF SUPPORT SERVICES VIA DESKTOP AND CENTRALIZED SERVICE
US 20160253640 A1
Allin; Patrick J. et al.
CONSTRUCTION PAYMENT MANAGEMENT SYSTEM AND METHOD WITH AUTOMATIC NOTIFICATION WORKFLOW FEATURES
US 20160188369 A1
Moloian; Armen et al.
Computing Resource Inventory System
US 20160140504 A1
Obeid; Diya
RESUME MANAGEMENT AND RECRUITMENT WORKFLOW SYSTEM AND METHOD
US 20160048785 A1
Dommarajukrishnamaraju; Nagaraju
A COMPUTER IMPLEMENTED SYSTEM AND METHOD FOR PROJECT CONTROLS
US 20150242979 A1
ABTS; Leigh Roy
Knowledge Management and Classification in a Quality Management System
US 20150081363 A1
Taylor; Joseph D. et al.
Group-Oriented Software Development
US 20140365533 A1
Debray; Saumya K. et al.
METHODS OF MICRO-SPECIALIZATION IN DATABASE MANAGEMENT SYSTEMS
US 20140236656 A1
Nielsen; Steven E. et al.
METHODS AND APPARATUS FOR ASSESSING RISKS ASSOCIATED WITH LOCATE REQUEST TICKETS BASED ON HISTORICAL INFORMATION
US 20120078924 A1
WOODINGS; Lewis E. et al.
WORKER AND DOCUMENT MANAGEMENT SYSTEM
US 20090124394 A1
Swarna; Rajesh
SYSTEM AND METHOD FOR VALIDATING DOWNLOAD OR CONFIGURATION ASSIGNMENT FOR AN EGM OR EGM COLLECTION
US 20080288539 A1
Jacobs; Simon
METHODS AND SYSTEMS FOR SCHEDULING COMPLEX WORK ORDERS FOR A WORKFORCE OF MOBILE SERVICE TECHNICIANS
US 20070061774 A1
Chan; Jonathan et al.
APPARATUS, SYSTEM, AND METHOD FOR MANAGING PROJECT CUSTOMIZATION, COMPLIANCE DOCUMENTATION, AND COMMUNICATION
US 20040205206 A1
Naik, Vijay K.  et al.
System for managing and controlling storage access requirements
US 20150234377 A1
Mizikovsky; Lev
CONSTRUCTION MANAGEMENT SYSTEM


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/22/2022